PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/914,833
Filing Date: 26 Feb 2016
Appellant(s): ARGEMBEAUX, Horst



__________________
Heribert F. Muensterer
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/03/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 05/06/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

The Rejection on Appeal
Claims 34, 40-42, 44-46, 48-50 and 54-56 are rejected under 35 USC 103 as being obvious over Schulz et al. (DEI02011085500A1) in view of Stolz et al. (US2011/0046034A1); and Hornung et al. (WO2012/119747A1, published on 09/13/2012, citation is obtained from corresponding US2014/0127147A1, IDS of 06/09/2016). 

A.   Explanation of Election of Species Action
Regarding the peeling agent of instant claims 34 and 45, Appellant elected “hydrogenated castor oil” for the instantly claimed peeling agent (iv) in the Reply of 06/17/2017 in response to Restriction of 04/19/2017. 
Specifically, Appellant filed an amendment to the claims on 02/17/2017 after a Non-Final Rejection of 10/21/2016. In that amendment, Appellant removed all the pending claims and then added new claims 34-53. Since each of independent claims 

B. Prior Appeal 
Appellant filed an appeal on 12/19/2017 and an appeal brief on 03/16/2018. Then Board Decision was made AFFIRMED on 05/15/2019. Then rehearing of Board Decision was requested on 07/12/2019; and Decision on reconsideration is made DENIED on 08/06/2019. 

C.  Difference of the claims between prior appeal and current appeal 
Current claim 34 at issue further defines (iv) one or more peeling active ingredients which are present in the form of particles. 
Current Claim 45 at issue further defines (iv) peeling bodies which are present in the form of particles. 

D.   As to Independent claims 34, 45 and their dependent claims 
(i) Appellant argues that the ordinary artisan would not consider sea salt of [0057] of Schulz to be a peeling agent. That is, there are no reasons whatsoever for the artisan to assume that the sea salt functions as the peeling agent because Schulz appears to be completely silent about the presence of peeling agents and rather but 
Further, Apellants argues that the examiner alleged that microcrystalline wax also reads on the instant peeling agent because when used it in the composition, it would implicitly act as a peeling agent, and however, the examiner has not offered any documentary or other evidence whatsoever to support the allegation that microcrystalline wax can have skin peelingt properties, and while official notice may be relied on, these circumstances should be rare when an applicaiton is under final rejection or final action where the official notice unsupported by documentary evidence should only be taken by the examiner where the facts asserted to be well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known, and [0032] of Schulz teaches microcystalline wax has skin-moistrurizing properties and forms a partially occulsive protective film on the skin which protect it from drying out.  
Regarding instant claims 45, Appellant argues that Stolz contains hydrogenated castor oil but also contains 2-30% surfactants which is in contrast with Schulz (emulsifier-free); Stolz teaches the cleaning bodies have no or only little abrasive effect ([0026]); Schulz are shower preparation having a moisturizing effect while Stolz are cleansing agents for removing medium to heavy dirt from skin, and thus, Stolz is in non-analogous art; and the conclusions from [0051] of Stolz drawn by the examiner and by 

(ii) The Examiner responds as follows: 
First, Schulz broadly teaches instant claim 34 where the sea salt of Schulz would act as the peeling agent. 
 The Examiner would like to point out that Schulz broadly (including non-elected species for peeling agent) teaches every element of the below instant claim 34: 

    PNG
    media_image2.png
    624
    1274
    media_image2.png
    Greyscale
 
In particular, Schulz teaches the following embodiment (100% total composition) ([0057]), e.g., Formulation 1: 

    PNG
    media_image3.png
    552
    765
    media_image3.png
    Greyscale

As seen from the above, Formulation 1 is free of emulsifier and contains carbopol 3128, 981 and Pemulen Tr-1 which reads on the claimed polyacrylic acid polymer (i);  myrstyl/cetearyl/stearyl alcohols (=C14-C22 alcohol) which reads on the claimed C14-22 fatty alcohol (ii); cera microcristallina and hydrogneated coco glyceride which read on the claimed wax agent (iii) or peeling agent (iv); and sea salt (0.1%) which may be sparingly insoluble crystals or sheredded or gropund natural products and thus reads on the claimed peeling agent (iv). 
As evidenced by Appellant, the sea salt can be used as skin humectant and peelling agent (see de Rjik and websites as noted above); it is well knonw that the sea salt is used as an exfoliating agent as evidenced by the website: https://www.organicfacts.net/health-benefits/other/health-benefits-of-sea-salt.html; does not require an amount of peeling agent and its particle size. In this regard, see the Board’s opinion on page 6 of BPAI Decision dated 05/15/2019 wherein the examiner did not err by finding Schulz teaches sea salt as a peeling active agent because independent claims do not recite any minum amount, concentration or physical state of peeling active agent and the specificaiton does not describe them and the specification expressly discloses sea salt as a peeling agent.  Although instant claim 34 does not expressly recite the sea salt as the peeling agent (iv), the sea salt of Schulz may also read on the instantly claimed shredded or ground natural product. Therefore, as long as the sea salt encompassed by the claimed ingredient (iv) is taught from the prior art Schulz, it reads on the claimed peeling agent (iv).  Thus, Schulz teaches every element (i)-(iv) of instant claim 34.  


Second, it is well known microcrystalline wax has been used as the peeling agent. 
It is noted that instant claim 34 does not differ one or more wax ingredient (ii) from wax peeling ingredient (iv). Indeed, it is well-known that microcrystalline wax can also be used as particulate peeling agent (=exfoliant particles) evidenced by the below documents (PTO-892 attached): 
US6924256B2 (see col. 4, lines 3-7, claims 1 and 24): 
    PNG
    media_image4.png
    160
    715
    media_image4.png
    Greyscale

US2004/0057921A1 (see [0017]-[0018] and [0037] and claim 5): microcrystalline wax particles are effective to cleanse and exfoliate the skin. 
US6764991B2 (col. 3, lines 30-34, col. 12, lines 12-19 and Table 7):

    PNG
    media_image5.png
    155
    704
    media_image5.png
    Greyscale

 
    PNG
    media_image6.png
    244
    691
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    297
    722
    media_image7.png
    Greyscale

Floratech, “Technical Report: Gentle Face Scrub with Biodegradable Ecobeads”, International Flora Technologies, Ltd, 2015, pp. 1-8 also teaches microcrystalline wax E is well known exfoliating agent (see e.g., page 1-2). See MPEP 2124: reference cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F. 2d 266, 135 USPQ442 (CCPA 1962). 
In light of the foregoing, instant claim 34 does not differ wax ingredient (ii) from wax peeling agent (iv) and it is well known that microcrystalline wax is used as both wax and peeling ingredient, and accordingly, appellant’s arguments are not persuasive. 

Third, Schulz and Stolz would be combinable to achieve the claimed invention. 
Schulz does not expressly teach the elected species ‘hydrogenated castor oil’ as the claimed peeling agent. In the Final Action and Advisory Action, the Examiner asserted that replacement sea salt with hydrogenated castor oil or addition of hydrogenated castor oil enhances cleaning properties such as stain-absorbing, absorbing dirt as taught by Stolz, and thus, there is motivation to desire the benefits of hydrogenated castor oil by combining Schulz and Stolz (instant claim 45).  In this KSR Inti Co. v. Teleflex Inc., 550 U.S. 398, 419 (2007) (“In determining whether the subject matter of a patent claim is obvious, neither the particular motivation nor the avowed purpose of the patentee controls. What matters is the objective reach of the claim. If the claim extends to what is obvious, it is invalid under § 103.”); see also In re Beattie, 974 F.2d 1309, 1312 (Fed. Cir. 1992) (“[T]he law does not require that the references be combined for the reasons contemplated by the inventor”). As long as some motivation or suggestion to combine the references is provided by the prior art taken as a whole, the law does not require that the references be combined for the reasons contemplated by the inventor. In re Kronig, 539 F.2d 1300, 1304, 190 USPQ 425, 427-28 (CCPA 1976); In re Lintner, 458 F.2d 1013, 1016, 173 USPQ 560, 562 (CCPA 1972). In the instant case, the Examiner has provided ample reason as to why it is desirable to replace sea salt of Schulz with hydrogenated castor oil of Stolz or add hydrogenated castor oil of Stolz to the composition of Schulz. Specifically, the Examiner asserts here again that it is well known the sea salt has been used as peeling agent (see  the said website: https://www.organicfacts.net/health-benefits/other/health-benefits-of-sea-salt.html; Galleguillos et al. (IDS documents of US2012/02313725A1 and WO2011/0622205A1, see [0100], of record); and Vinski et al. (US6551603B1: sea salt is used as scrub in an amount of 0.01% (see abstract and the Examples, of record). Therefore, as evidenced by the said documents, the sea salt of Schulz would be used as the peeling agent, and Stolz (secondary reference) teaches hydrogenated castor oil has advantageous cleaning properties of stain-absorbing and/or absorbing dirt ([0043]), and cleaning body of Stolz can have a little abrasive effects ([0026] of Stolz) and it is seen that ‘sea salt’ and ‘hydrogenated castor oil (=castor oil 

Fourth, Schulz and Stolz are in analogous art. 
What the examiner relied on from Stolz was the presence of elected species of peeling agent ‘hydrogenated castor oil’ in the form of particles which accordingly would also act as peeling agent (see Stolz teaches cleaning bodies may have abrasive effects even if it is only a little abrasive effects ([0026]). Further, independent claim 45 broadly recites (i) one or more polyacrylic acid polymer, (ii) one or more C14-22 fatty alcohol, (iii) one or more waxes and/or hydrocarbon mixture, and (iv) peeling bodies in the form of particle comprising hydrogenated castor oil. However, these ingredients can be used as emulsifier and/or surfactant as well known in the art. Further, Schulz provides skin cleanser, e.g., shower gel ([0055]) and Stolz suggests skin cleaning composition and also teaches using the skin cleanser decreases water loss and increase moisture content of the skin (see Example 8 of Stolz), and accordingly, both references relate to skin cleaning composition giving moisturizing effect as well in cosmetic field, and thus, they are in analogous art. 
Lastly, dependent claims also are obvious due to obviousness of base claims 34 and 45. 
It is noted that “[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper.” In reMcLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). Further, MPEP2141 III states: “The 
Summary:
The art of Schulz clearly teaches the claimed elements (i)-(iv) as evidenced by the said documents where the sea seal is seen as the peeling agent; 
Microcrystalline wax of Schulz can be used as wax (ii) and peeling agent (iv); 
The art of Schulz in view of Stolz suggests replacement of sea salt with hydrogenated castor oil would have yielded no more than the predictable results and/or addition of hydrogenated castor oil to the composition of Schulz would be desirable to provide enhanced cleaning properties, and both references disclosing cosmetic cleaning composition are in analogous art. 
The record lacks any evidence of synergistic or unexpected results from the instantly claimed subject matter.
The record at present establishes the obviousness of the instant invention, against which no secondary indicia of non-obviousness sufficient to overcome such a conclusion may be found and therefore the instantly claimed subject matter remains soundly rejected.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/KYUNG S CHANG/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        

Conferees:
 /BRIAN-YONG S KWON/ Supervisory Patent Examiner, Art Unit 1613       
                                                                                                                                                                                                
/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619 

                                                                                                                                                                                                      Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.